DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Status of Claims
Claims 1, 5 and 7-16 are unamended. (Same as previously considered for Notice of Allowance mailed on 02/09/22)

Response to Amendment
The Applicant has submitted new IDS and prior art documents, these have been considered and are not considered by the Examiner as relevant to the current invention as most of the submitted references are in the field of drug/opioid overdose monitoring.

Allowable Subject Matter
Claims 1, 5 and 7-16 are allowed. (Renumbered as claims 1-12.)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art references alone and in combination fails to teach the medical system recited in the instant application. 
Sweeney (US 2011/0137680), David et al. (US 5441047), Al-Ali (US 9436645) and Fiedler et al. (US 10913366) all disclose health monitoring system that comprise a patient monitoring device, a patient information system, and a mobile application to enable communication between a patient and a clinician. However, none of these references teach an GUI having preset notifications (e.g. icons) displayed with visual prominence that corresponds to its usage frequency.
Tarnok et al. (US 2013/0096819 A1) discloses an electronic device having a GUI in which the size of application icons is adapted/changed based on usage frequency of the functionality of the specific icon ([0013, 0025, 0105]). However, Tarnok does not disclose wherein the usage frequency is based on usage by a selected group of patients.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
May 17, 2022